Citation Nr: 1453661	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to December 1965 and from June 1968 to August 1969.  The record confirms that he served within the Republic of Vietnam during his service.  He died in June 2010, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  


REMAND

The record confirms the Veteran served in the Republic of Vietnam during the Vietnam Era, and he is therefore presumed to have been exposed to herbicides.  The record also confirms the Veteran had a type 2 diabetes mellitus diagnosis, which is a condition for which service connection is presumed for veterans that have been exposed to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).

The Veteran's immediate cause of death was renal cancer with metastases, which is not one of the presumed conditions under section 3.309(e).  An opinion has not been obtained as to whether the Veteran's diabetes contributed to the cause of the Veteran's death.  38 C.F.R. § 3.312(c)(3).  On remand, this should be achieved.
38 U.S.C.A. § 5103A(a).  See also De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a medical opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's diabetes contributed to the his death.  A "contributory cause of death" is one that contributed substantially or materially, that combined to cause death, or that aided or lent assistance to the production of death.

The examiner is also asked to provide an opinion as to whether it is as likely as not that the Veteran's diabetes  resulted with debilitating effects and general impairment of health to an extent that the Veteran was materially less capable of resisting the effects of the cancer that primarily caused his death.

The examiner is asked to provide explanatory rationale for all opinions rendered, which ideally includes citations to the record and references to accepted medical knowledge.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



